United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.U., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LOMA LINDA HOSPITAL, Loma Linda, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Max Gest, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-773
Issued: August 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2007 appellant filed an appeal from an October 19, 2006 decision of the
Office of Workers’ Compensation Programs denying her emotional condition claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On May 22, 2004 appellant, then a 38-year-old staff pharmacist, filed a traumatic injury
claim of occupational disease (Form CA-2) claiming that she sustained anxiety and emotional
distress with consequential headaches and hypertension in the performance of duty on or before
October 21, 2001. She attributed these conditions to harassment and discrimination, hostility,

reprisals, threats and retaliation for filing Equal Employment Opportunity (EEO) complaints.
Appellant used intermittent leave beginning on October 2, 2001.
In a July 28, 2004 letter, the Office advised appellant of the additional evidence needed to
establish her claim, including a detailed description of the work incidents alleged to have caused
the claimed condition and corroborating witness statements. The Office also requested a report
from appellant’s attending physician explaining how and why the identified work factors would
cause the claimed conditions.
In a June 7, 2004 letter, Dr. Brian I. Kawahara, an employing establishment supervisor,
noted that appellant had two EEO complaints under investigation. He did not address appellant’s
allegations regarding events on or before October 21, 2001.
In a September 11, 2004 report, Dr. Teresita R. Cottrell, an attending licensed clinical
psychologist, noted appellant’s account of harassment and discrimination at work. She
diagnosed post-traumatic stress disorder, generalized anxiety disorder and depressive disorder.
Dr. Cottrell opined that these conditions were work related.
Appellant submitted correspondence dated from April 2003 to December 2004, relating
to the investigation of her EEO claims for harassment and discrimination. There are no final
decisions of record regarding these claims.1
By decision dated July 8, 2005, the Office denied appellant’s claim on the grounds that
fact of injury was not established. The Office found that appellant failed to establish any
compensable factors of employment as she failed to substantiate her claims of harassment and
discrimination.
In a July 5, 2006 letter, appellant requested reconsideration. She attributed her condition
to being denied a promotion in 2000 after applying three times as her first two applications were
misplaced. Appellant contended that Dr. Kawahara denied her request to work part time in 2001
during her pregnancy and that he refused to meet with her as he did with other employees. She
stated that she was “pressured” due to her Nigerian national origin and that coworkers told others
to “watch out” for her. Appellant submitted additional evidence.2
In an August 12, 2003 affidavit pertaining to appellant’s EEO claims, Phoebe Ha, a
coworker, stated that on unspecified dates, Mr. Chan told her to avoid appellant. Ms. Ha
asserted that appellant’s coworkers tended to ignore her.

1

The record contains a January 11, 2005 letter requesting reconsideration of a decision of the Office issued on an
unspecified date in 2004. This request does not pertain to the claim now before the Board on the present appeal.
2

Appellant submitted documents regarding workplace events after October 21, 2001: July 29, 2004 affidavits of
Supervisor Elise Almera and Coworkers Sam Maze, Gloria Uballez and Gregory Underwood; an August 12, 2003
affidavit by Supervisor Ron Chan; appellant’s letters reiterating her account of events; correspondence regarding her
pending EEO claims.

2

In an August 20, 2003 EEO affidavit, Dr. Kawahara refuted appellant’s allegations of
harassment and discrimination. He noted that, on an unspecified date, he accidentally failed to
meet with appellant but met with her soon after and apologized for his oversight.
In an August 27, 2004 e-mail, Ms. Uballez stated that appellant was patient with her
customers, did her best to explain things and was not rude. In a July 10, 2006 letter,
Della Alleyne, a coworker, stated that appellant was professional, helpful and courteous.
In an October 13, 2004 EEO affidavit, Ms. Ha asserted that on unspecified dates,
appellant experienced harassment by supervisors of Vietnamese or Chinese national origin.
In a December 8, 2004 e-mail, appellant’s coworker Don Grenier stated that, on an
unspecified date, Ms. Almera warned him that appellant was a troublemaker and would be fired.
Ms. Almera then instructed other workers not to speak with appellant.
By decision dated October 19, 2006, the Office denied modification of the July 8, 2006
decision. The Office found that appellant failed to establish any compensable factors of
employment occurring on or before October 21, 2001.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

3

5 U.S.C. §§ 8101-8193.

4

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
5

See Norma L. Blank, 43 ECAB 384 (1992).

3

record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
Appellant alleged that she sustained an emotional condition with consequential headaches
and hypertension as a result of employment incidents and conditions which the Office found not
to have occurred. Therefore, the Board must review whether appellant submitted sufficient
evidence to establish the alleged incidents and conditions as factual, compensable employment
factors under the terms of the Act.
Appellant attributed her emotional condition to a pattern of harassment, discrimination
and hostility by her supervisors and coworkers on or before October 21, 2001. She submitted
EEO grievance documents regarding her allegations. Incidents of harassment by supervisors and
coworkers, if established as occurring and arising from the employee’s performance of his or her
regular duties, may constitute employment factors.7 However, the issue is not whether the
claimant has established harassment or discrimination under standards applied by the EEO
Commission. Rather, the issue is whether the claimant, under the Act, has submitted evidence
sufficient to establish an injury arising in the performance of duty.8 For harassment to give rise
to a compensable disability under the Act, there must be probative and reliable evidence that
harassment or discrimination did in fact occur.9 Mere perceptions of harassment are not
compensable under the Act.10
In support of her allegations of harassment and discrimination, appellant provided
coworker affidavits asserting that on unspecified dates, Mr. Chan told a coworker to avoid her,
Ms. Almera stated that appellant was a troublemaker and that she was harassed by supervisors of
Chinese or Vietnamese national origin. However, the Board finds that these documents are too
vague to establish harassment. While Ms. Alleyne and Ms. Uballez asserted that she was a
professional and courteous employee, these affidavits do not address any of the alleged work
factors raised by appellant. Therefore, the statements do not establish a compensable factor of
employment. Dr. Kawahara, a supervisor, refuted appellant’s allegations of harassment and
discrimination in his August 20, 2003 affidavit. Moreover, there are no final determinations of
record regarding appellant’s EEO grievances. The evidence presently of record is not sufficient
to establish instances of harassment or discrimination by specific supervisors or workers on
specific dates. Thus, appellant has not established a compensable employment factor under the
Act with respect to the claimed harassment and discrimination.

6

Id.

7

Janice I. Moore, 53 ECAB 777 (2002).

8

See Martha L. Cook, 47 ECAB 226 (1995).

9

Marlon Vera, 54 ECAB 834 (2003).

10

Kim Nguyen, 53 ECAB 127 (2001).

4

Appellant also attributed her condition, in part, to being denied a promotion in 2000. The
Board notes that she did not receive a promotion for which she applied in 2000. However, the
Board has held that denials of a request for a different job, promotion or transfer are not
compensable factors of employment as they do not involve the employee’s ability to perform his
or her regular or specially assigned work duties but rather constitute his or her desire to work in a
different position.11 Appellant has thus failed to establish a compensable factor of employment
in this regard.
Appellant also attributed her condition to being denied a part-time schedule in 2001. The
Board finds that she submitted insufficient evidence to establish error or abuse pertaining to this
administrative matter. Appellant also attributed her condition to Dr. Kawahara not meeting with
her on an unspecified date. Dr. Kawahara confirmed that he once forgot to meet with appellant
but could not recall the date on which the incident occurred. The Board finds that the vagueness
of appellant’s and Dr. Kawahara’s recollections are insufficient to establish the incident as a
compensable factor of employment.
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as she failed to establish any compensable factors of
employment. As appellant has not established any compensable work factors, the medical record
need not be addressed.12
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty on or before October 21, 2001.

11

Ernest J. Malagrida, 51 ECAB 287 (2000).

12

Margaret S. Krzycki, 43 ECAB 496, 502 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2006 is affirmed.
Issued: August 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

